DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on June 16, 2022 has been entered. Claims 1, 2-5, 8-17, and 19 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on March 21, 2022.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed June 16, 2022, with respect to the rejections of previous claims 1-18 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter

Claims 1, 2-5, 8-17, and 19 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “(i) determining that the first background image has a higher clutter constant than a second background image different from the first background image; (b2) generating a third 2D image of the 3D model in the first pose with the second background image; (c2) generating a fourth 2D image of the 3D model in the first pose with the second background image, the fourth 2D image having a different texture on the 3D model than the third 2D image; (d2) determining, using the algorithm, a third location of a third feature on the 3D model in the third 2D image and a fourth location of a fourth feature on the 3D model in the fourth 2D image; (e2) calculating a difference based on the third location and the fourth location; (f2) adjusting parameters representing the algorithm based on the difference calculated in step (e2); (g2) iterating steps (d2) to (f2) at least twice and fewer times than a number of iterations performed in step (g1)” , as the references only teach use of object detection algorithms via machine learning where a background can be changed from a first to second image, however the references do not explicitly detail the steps for determining a degree as to which the blending is performed regarding a clutter constant and further adjusting the algorithm parameters for subsequent images that depend on an initial generated set, in conjunction with the remaining limitations of claim 1.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 10, this claim recites limitations similar in scope to that of claim 1, and thus is allowed under the same rationale as provided above.

In regards to dependent claims 2-5, 8, 9, 11-17, and 19, these claims depend from allowed base claims 1 and 10, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2016/0041625 A1– Reference is of particular relevance to the application as it discloses apparatuses and methods for interactive reality augmentation, including a 2-dimensional camera and a 3-dimensional camera, associated depth projector and content projector, and a processor linked to the 3-dimensional camera and the 2-dimensional camera. 
US 2016/0210783 A1 – Reference is of particular relevance to the application as it discloses systems and methods for capturing views of a mixed reality environment from various perspectives which can be displayed on a monitor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619